                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


  UNITED STATES OF                             CR-19-59-GF-BMM
  AMERICA,

                      Plaintiff,                     ORDER

  vs.

  JOSEPH WILLIAM WEBB,

                      Defendant.



        IT IS HEREBY ORDERED that the following weapon, which has been

admitted as exhibit, shall be retained in the custody of the United States Marshals

Service during evening recesses, and shall be returned to the custody of the

courtroom deputy prior to the beginning of proceedings each morning until the

conclusion of the trial or hearing in this matter.



 EXHIBIT             DESCRIPTION

 NUMBER

 3                   Firearm – J. Stevens Arms & Tool Co., brand name Riverside

                     Arms Co., model 315, 16 gauge shotgun, serial number 7003.

 4                   Ammunition – 10 shotgun shells
At the conclusion of the trial or hearing, the courtroom deputy shall return the

exhibits to the case agent.

      DATED this 30th day of October, 2019.
